                                                                                                Exhibit
                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WISCONSIN                                            A
                                  MILWAUKEE

FEDERAL MANUFACTURING, LLC                       : Case No. _________
N15 W23500 Stone Ridge Drive
Waukesha, Wisconsin 53188                        : Judge __________________

                        Plaintiff,               :
                                                   VERIFIED COMPLAINT FOR
                                                 : PRELIMINARY AND PERMANENT
vs.
                                                   INJUNCTIVE RELIEF AND DAMAGES
                                                 :
MATTHEW R. WANAT
2473 N. 73rd St.                                 : (With Jury Demand Endorsed Hereon)
Wauwatosa, Wisconsin 53213
                                                 :
                        Defendant.
                                                 :
        Plaintiff Federal Manufacturing, LLC (“Federal”) for its Complaint against

Defendant Matthew R. Wanat (“Wanat”) alleges as follows:

                   I.     PARTIES, JURISDICTION, AND VENUE

         1.      Plaintiff Federal is a Wisconsin Limited Liability Company with its

headquarters and principal place of business located at N15 W23500 Stone Ridge Drive,

Waukesha, Wisconsin 53213. It is in the business of designing and manufacturing filling,

rinsing, capping, and cleaning systems for a wide range of free-flowing liquids.

         2.      Defendant Wanat is a former Federal employee, residing at 2473 N. 73rd St.,

Wauwatosa, Wisconsin, 53213.

         3.      Subject matter jurisdiction is proper in this Court based upon 18 U.S.C.

§1836, et seq., 28 U.S.C. § 1331, and 28 U.S.C. § 1367.

         4.      Personal jurisdiction and venue are proper over Wanat because he consented

and agreed to jurisdiction in the federal courts in the state of Wisconsin for any actions or

claims brought under his Confidentiality & Secrecy Agreement, Agreement Not To Solicit,


                                             -1-
4814-8755-4798
       Case
          Case
            2:21-cv-00997-SCD
               2:21-cv-00739 Filed
                               Filed
                                   06/16/21
                                     08/04/21 Page
                                               Page11
                                                    ofof
                                                       1831 Document
                                                             Document1 1-1
and Agreement Not To Compete (“Agreement”) with Federal. A true and accurate copy

of his Agreement is attached as Exhibit A.

       5.      Personal jurisdiction and venue is also proper over Wanat because he is a

resident of Wisconsin, because he has performed services for Federal in Wisconsin,

because he caused a tortious injury to Federal in Wisconsin through his actions of

misappropriating and/or inevitably utilizing confidential and trade secret information, and

because his breaches of the Agreement occurred in Wisconsin.

       6.      Venue is proper in this Court because a substantial part of the events or

omissions giving rise to the claim occurred in Wisconsin.

                                 II.     BACKGROUND
       7.      This is an action in which Federal seeks preliminary and permanent relief,

as well as damages, as a result of Wanat’s breach of contract, and misappropriation and/or

inevitable disclosure of Federal’s trade secret information.

       8.      Federal is a national leader in the development, manufacture and sale of

rinsing, filling, capping, and cleaning systems for a wide range of food and non-food

applications, such as paint, agricultural chemicals, household chemicals, personal care

products, and kidney dialysis fluids. It serves customers throughout the United States.

Confidential and proprietary business information is at the heart of Federal’s business.

       9.      Federal spends substantial resources, both human and financial, developing

the technology, marketing, customer sales, forecasting, and pricing information for its

products and services, which is proprietary, confidential and/or trade secret information

belonging to Federal. Every stage of Federal’s operations – from product development to

manufacturing technology and methods, applications methods, marketing strategy, pricing


                                    -2-
     Case
        Case
          2:21-cv-00997-SCD
             2:21-cv-00739 Filed
                             Filed
                                 06/16/21
                                   08/04/21 Page
                                             Page22
                                                  ofof
                                                     1831 Document
                                                           Document1 1-1
and customer relationships – is replete with trade secret information. This information

provides it with a competitive advantage in the marketplace.

       10.     Federal has historically exercised great care in protecting its trade secrets

and guarding against disclosure of confidential business information. For example, access

to its technological facility is restricted to employees and authorized, escorted visitors.

Within its facilities, Federal has implemented and follows strict controls to protect the

secrecy of product development information, manufacturing methods, applications,

methods, customer lists, pricing, customer project and bid information, supplier

information and other technical, financial and business information. Federal maintains a

confidential, secure computer network by requiring all employees to authenticate their

usage with a username and confidential password.           Federal utilizes confidentiality

agreements and non-competition agreements with employees who are provided access to

its trade secret information.

       11.     Wanat worked for Federal from 2014 to 2021 as Regional Sales Manager,

responsible for the southeast region of the United States. He was well compensated for his

services, with six-figure earnings.

       12.     In these roles, Wanat had direct contact with Federal’s customers, and had

access to a wide variety of confidential, proprietary and/or trade secret information,

including information on product development and launches, client contacts, client

projects, bids, pricing, margins, contract terms, marketing and business development

strategies, growth opportunities, competitive strengths and weaknesses, manufacturing

costs, and a wide variety of other information.




                                    -3-
     Case
        Case
          2:21-cv-00997-SCD
             2:21-cv-00739 Filed
                             Filed
                                 06/16/21
                                   08/04/21 Page
                                             Page33
                                                  ofof
                                                     1831 Document
                                                           Document1 1-1
       13.     One of the technologies that sets Federal apart in the industry is its net

weight filling technology. Federal invested more than three million dollars in developing

this technology, which weighs the liquid as it is entering the container, and creates some of

the most accurate filling in the industry. This is critical for customers because the lost

margin caused by overfilling is very expensive, especially with high value fluids. This

method gives Federal a competitive advantage in the marketplace, and Wanat has intimate

knowledge of the technology, its advantages, how it differs from standard technology, and

how it was developed.

       14.     During Wanat’s tenure, Federal also invested significant time and financial

resources to develop an integrated paint lidding-filling technology that is first-to-market.

This proprietary method integrates the filling and lid application, rather than having the

container filled and then moved down the line for lid application at a separate machine.

This product allows customers to increase the speed of filling by nearly 50%, and

maintains 100% positive control of the container to eliminate spillage. Wanat provided

input in the development of this technology, and as a trusted, high-level employee was

provided a wealth of trade secret information associated with it. This included information

such as design, market strategy, and margin information.

       15.     Because of the nature of his role, Wanat executed the Agreement with

Federal when he was hired in November of 2014. (Exhibit A).

       16.     The Agreement that Wanat signed with Federal provides, in relevant part:

       Non-Compete. . . . Employee agrees that, during the Non-Compete Period,
       as defined below, Employee shall not directly or indirectly own any interest
       in, manage, control, participate in, consult with, render services for or be
       employed in any capacity with any organization or business venture that
       competes or may compete with the Company during the last two (2) years
       of his/her employment with the Company for any Competing Business as

                                    -4-
     Case
        Case
          2:21-cv-00997-SCD
             2:21-cv-00739 Filed
                             Filed
                                 06/16/21
                                   08/04/21 Page
                                             Page44
                                                  ofof
                                                     1831 Document
                                                           Document1 1-1
       defined herein, including but not limited to having direct customer contact,
       writing of technical manuals, updating customer databases and machine
       location databases, or developing training information for use of equipment.
       . . . For purposes of this Agreement (i) a Competing Business shall mean
       any business venture located within 50 miles of where the Company is
       actually serving customers that competes or intends to compete with the
       Company in connection with the Business or any other product developed
       and/or manufactured by the Company during the last two (2) years of
       Employee’s employment with the Company. . . .


(Agreement, Exhibit A, p. 3).

       17.     Wanat specifically and expressly acknowledged that given his position and

the information that would be shared with him, his “services are of special, unique and

extraordinary value to the Company and impact the good-will of the Company.”

(Agreement, Exhibit A, p. 3).

       18.     The Agreement provides that in the event of a breach of his obligations, “the

Company shall have, in addition to any and all remedies at law, the right to an injunction,

specific performance or other equitable relief to prevent the violation of Employee’s

obligations hereunder.” Further, he agreed to pay the Company’s legal fees “in connection

with successfully enforcing any of its rights under this Agreement. . . .” (Agreement,

Exhibit A, p. 4).

       19.     The Agreement also contains a provision prohibiting the solicitation of

Federal’s customers:

       Non-Solicitation. . . .In addition, during the Non-Compete period Employee
       shall not directly or indirectly through another entity . . . (iii) induce or
       attempt to induce any customer, supplier, licensee, licensor, franchisee or
       other business relation of the Company or any Affiliate to do business with
       Employee (or any person or entity for whom Employee is rendering services
       or acting on its behalf) or to cease doing business with the Company or such
       Affiliate, or in any way interfere with the relationship between any such
       customer, supplier, licensee or business relation and the Company or any



                                    -5-
     Case
        Case
          2:21-cv-00997-SCD
             2:21-cv-00739 Filed
                             Filed
                                 06/16/21
                                   08/04/21 Page
                                             Page55
                                                  ofof
                                                     1831 Document
                                                           Document1 1-1
       Affiliate (including, without limitation, making any negative statements or
       communications about the Company or its Affiliates).

(Agreement, Exhibit A, p. 3).

       20.     The Agreement also protects against the disclosure of Federal’s confidential

and trade secret information:

       Confidential Information. Employee acknowledges that in the course of
       his/her employment with the Company, he/she has and will have access to
       confidential information relating to the business affairs of the Company or
       any of its Subsidiaries and any other “Affiliate”. . . . Such confidential
       information includes, but is not necessarily limited to customer, contractor,
       distributor, manufacturer’s representative, and vendor identities, contact
       persons and their addresses and telephone numbers, correspondence,
       communications and other information; rolodexes and business card files,
       procedures, manufacturing processes, engineering methods, designs,
       drawings and specifications, methods, records and standards relating to the
       manufacture, distribution and sales and marketing of the Company’s or any
       of its Subsidiaries’ or Affiliates’ products; the terms of any contracts
       entered into by the Company or any of its Subsidiaries or Affiliates; any
       information on any computer database; sales, marketing and prospect plans
       and identities; advertising and promotional brochures and cover designs;
       fiduciary information; records, data, formulas, specifications, trade secrets,
       developments, research activity, processes, designs, sketches and drawings;
       short term and long range plans, financial status, statements and
       information; and personal data . . . which is disclosed to Employee either
       purposely or inadvertently in the course of Employee’s employment with
       the Company.

(Agreement, Exhibit A, pp. 1-2).

       21.     Wanat expressly agreed that with regard to the confidential, proprietary

and/or trade secret information:

       Employee agrees that such information shall be considered secret and
       disclosed to Employee in confidence. Employee recognizes that such
       information is the sole property of the Company and shall be used for
       exclusive benefit of the Company. During Employee’s employment by the
       Company and thereafter, employee will not directly or indirectly disclose or
       use any such confidential information except as required in the conduct of
       the Company’s business.

(Agreement, Exhibit A, p. 2).


                                    -6-
     Case
        Case
          2:21-cv-00997-SCD
             2:21-cv-00739 Filed
                             Filed
                                 06/16/21
                                   08/04/21 Page
                                             Page66
                                                  ofof
                                                     1831 Document
                                                           Document1 1-1
       22.     On April 30, 2021, Wanat provided notice that he was resigning from

Federal effective May 6, 2021. Wanat refused to answer questions about where he was

going to work, and refused to come to the Company’s facility for his exit interview.

Instead, he met with the Vice President and General Manager, Will Casey (“Casey”) and

Human Resources Manager Art Fuentes (“Fuentes”) at a hotel off-site. Wanat refused to

answer a single question about why he was resigning, or what his plans were. He also

refused to answer these questions when asked by his supervisor. However, Wanat

affirmatively stated that he was not going to work for a competitor. During the exit

interview, Casey and Fuentes reminded Wanat of his post-employment obligations. He

was also given a written acknowledgment of his resignation which outlined his contractual

obligations. (Exhibit B).

       23.     Despite Wanat’s repeated and blatant representations that he was not going

to work for a competitor, Federal has recently learned that Wanat has done exactly that.

According to Wanat’s social media, he accepted a position with Serac, Inc., a direct and

fierce competitor of Federal’s, located within the prohibited 50-mile radius of numerous

Federal customers. Further, he has taken the exact same role – Regional Sales Manager –

in the exact same geographic territory. He has taken this position in direct violation of his

noncompetition obligations set forth in his Agreement with Federal, and attempted to hide

his tracks from Federal.

       24.     It is impossible for Wanat to perform the same job, servicing the same

customer base, in the same geographic territory for a direct competitor without necessarily

using and disclosing the treasure trove of trade secret information entrusted to him by



                                    -7-
     Case
        Case
          2:21-cv-00997-SCD
             2:21-cv-00739 Filed
                             Filed
                                 06/16/21
                                   08/04/21 Page
                                             Page77
                                                  ofof
                                                     1831 Document
                                                           Document1 1-1
Federal. Further, his work with Serac puts Federal’s trade secret technologies in peril.

Serac is one of Federal’s few competitors in the net weight filling market.           Wanat

possesses a wealth of trade secret information relating to Federal’s net weight filling

technology, and its new integrated filling and lidding technology. This information

includes design information, competitive attributes, sales and marketing strategy, sales

margin information and other knowledge that would allow Serac to gain an unfair

competitive advantage in the market.

       25.     Upon learning of Wanat’s employment with Serac, counsel for Federal sent

him a cease and desist letter, with a copy to the President of Serac. (Exhibit C) He was

directed to contact counsel. Wanat failed to do so.

       26.     Federal has now learned that Wanat has not taken any steps to mitigate his

violations after receiving that correspondence. Instead, he has thumbed his nose at the

directive and his obligations by violating the non-solicitation provision of his Agreement as

well. Federal recently obtained information from an existing customer that it has received

a sales call from Wanat, seeking to divert its business to Serac. Absent relief from this

Court, Wanat seems poised to use all available means to cause irreparable harm to Federal.

                                         COUNT I

                        (Breach of Contract – Injunctive Relief)

       27.     Federal incorporates paragraphs 1 through 26 above by reference as if fully

rewritten.

       28.     The non-compete, non-solicitation and non-disclosure provisions contained

in the Agreement described above are reasonable and necessary to protect Federal’s

legitimate business interests including, but not limited to, its current and prospective


                                    -8-
     Case
        Case
          2:21-cv-00997-SCD
             2:21-cv-00739 Filed
                             Filed
                                 06/16/21
                                   08/04/21 Page
                                             Page88
                                                  ofof
                                                     1831 Document
                                                           Document1 1-1
customer relationships, its employment relationships, its technology, its good will and its

confidential, proprietary and/or trade secret information.

       29.     Wanat breached the non-compete,          non-solicitation and non-disclosure

provisions contained in the Agreement by competing directly with Federal, by soliciting

Federal’s existing customers, and, upon information and belief, by stealing, retaining,

utilizing, and/or disclosing trade secret information, including, but not limited to, customer

information, belonging to Federal.

       30.     The provisions contained in the Agreement do not impose an undue burden

on Wanat.

       31.      The Agreement is not injurious to public welfare. In fact, the issuance of

an injunction would promote the public interest by preserving the status quo and allowing

Wanat to protect its trade secret technology and methods, continue its valuable customer

and employment relationships, safeguarding confidential trade-secret information, and

preventing unethical conduct.        Further, Wanat specifically agreed in writing that

irreparable harm would result from violations of the Agreements. Thus, injunctive relief is

required to remedy violations of the provisions. (Agreement, Exhibit A, p. 4).

       32.     The restrictions contained in the Agreement are reasonable. The provisions

are narrowly tailored to preserve the status quo and protect Federal’s legitimate business

interests and its own valuable trade secrets.

       33.     Unless Wanat is enjoined from further violating the provisions of the

Agreement, Federal will be irreparably harmed by:

               (a) The loss of its goodwill;

               (b) Damage to its organizational stability;



                                    -9-
     Case
        Case
          2:21-cv-00997-SCD
             2:21-cv-00739 Filed
                             Filed
                                 06/16/21
                                   08/04/21 Page
                                             Page99
                                                  ofof
                                                     1831 Document
                                                           Document1 1-1
               (c) Use and disclosure by Wanat of Federal’s valuable confidential and
               trade secret information which is solely the property of Federal;

               (d) The loss of confidence and trust of customers, loss of good will, and
               loss of business reputation; and

               (e) Present economic loss, which is unascertainable at this time, and future
               economic loss, which is presently incalculable.

       34.     Federal has no adequate remedy at law.

                                         COUNT II

                             (Breach of Contract - Damages)

       35.     Federal incorporates paragraphs 1 through 34 above by reference as if fully

rewritten herein.

       36.     Wanat has violated and is continuing to violate the non-compete and non-

disclosure provisions of the Agreement as described above.

       37.     As a direct and proximate result of Wanat’s unlawful conduct, he is liable to

Federal in an amount in excess of $75,000.00, the precise amount to be determined at trial.

                                        COUNT III

                          (Misappropriation of Trade Secrets in
                          violation of Wis. Stat. §134.90, et seq.)

       38.     Federal incorporates by reference its allegations contained in paragraphs 1

through 37 above as if fully rewritten herein.

       39.     In connection with the development of its business, Federal has expended

substantial time, labor and money to research proprietary business methods, strategies,

technologies, processes, products, marketing plans and procedures, and other proprietary

information regarding its client preferences, contract information, designs and drawings,

pricing methods, margins and information, sales, sales volumes and strategies, suppliers,

and other confidential and proprietary information.


                                     - 10 -
     Case
        Case
          2:21-cv-00997-SCD
             2:21-cv-00739 Filed
                             Filed06/16/21
                                   08/04/21 Page
                                             Page1010ofof1831 Document
                                                               Document1 1-1
       40.     Federal has taken substantial measures and exercised due diligence to

prevent its business-related documents and information from becoming available to

persons other than those selected by it to have access to these documents and this

information in order to further its business.

       41.     Wanat was provided access to trade secret information while working as a

Regional Sales Manager, including, but not limited to, information regarding proprietary

business methods, strategies, technologies, products, marketing plans and procedures, and

other proprietary information regarding its client preferences, contract information, pricing

methods, margins and information, bids, sales, products, sales volumes and strategies,

purchasing histories, and other confidential and proprietary information, and other trade

secret information.

       42.     Wanat has used, or inevitably will use, this trade secret information in

performing his duties for Serac and competing with Federal.

       43.     Federal has at all times had a protectable business in its trade secret

information, and has taken reasonable steps to protect the secrecy of this information.

       44.     Wanat has misappropriated Federal’s trade secrets knowingly, willfully,

maliciously, intentionally, and in bad faith.

       45.     The misappropriation of trade secrets has and will proximately cause

substantial damage to Federal including, but not limited to, loss of goodwill, unjust

enrichment, or a reasonable royalty, and if transferred to Serac or any other competitor,

potential lost profits, potential lost revenue, and future loss of the same amount to be

determined at trial.




                                     - 11 -
     Case
        Case
          2:21-cv-00997-SCD
             2:21-cv-00739 Filed
                             Filed06/16/21
                                   08/04/21 Page
                                             Page1111ofof1831 Document
                                                               Document1 1-1
       46.     Unless Wanat is preliminarily and permanently enjoined from misusing,

converting, disclosing, and misappropriating Federal’s proprietary and trade secret

information, Federal will suffer immediate and irreparable injury, loss, or damage for

which there is no adequate remedy at law.

       47.     Federal is entitled to preliminary and permanent injunctions against the use,

possession, transfer, duplication, and disclosure by Wanat of such proprietary and trade

secret information, and against any future development or activities that would or could

make use of such proprietary and trade secret information.

                                       COUNT IV

                    (Misappropriation of Trade Secrets – Damages)

       48.     Federal incorporates paragraphs 1 through 47 above by reference as if fully

rewritten herein.

       49.     Wanat has violated Wis. Stat. §134.90 et seq. because he has used or

inevitably will use confidential, proprietary and trade secret information belonging to

Federal.

       50.     As a direct and proximate result of Wanat’s unlawful conduct, he is liable to

Federal in an amount in excess of $75,000, the precise amount to be determined at trial.

       51.     Wanat misappropriated Federal’s trade secrets knowingly, wilfully,

maliciously, intentionally, and in bad faith as to warrant the imposition of punitive

damages and attorneys’ fees in an amount to be determined at trial.




                                     - 12 -
     Case
        Case
          2:21-cv-00997-SCD
             2:21-cv-00739 Filed
                             Filed06/16/21
                                   08/04/21 Page
                                             Page1212ofof1831 Document
                                                               Document1 1-1
                                         COUNT V

                     (Misappropriation of Trade Secrets – Injunctive
                          Relief under 18 U.S.C. § 1836, et seq.)

       52.     Federal incorporates paragraphs 1 through 51 above by reference as if fully

rewritten herein.

       53.     Pursuant to the Defend Trade Secrets Act, 18 U.S.C. § 1836, et seq., this

Court may act in equity to enjoin threatened misappropriations of Trade Secrets.

       54.     In connection with the development of its business, Federal has expended

substantial time, labor, and money to research proprietary business methods, strategies,

technologies, processes, products, marketing plans and procedures, and other proprietary

information regarding its client preferences, contract information, designs and drawings,

pricing methods, margins and information, sales, sales volumes and strategies, suppliers,

and other confidential and proprietary information.

       55.     Federal has taken substantial measures and exercised due diligence to

prevent its business-related documents and information from becoming available to

persons other than those selected by it to have access to these documents and this

information in order to further its business.

       56.     Wanat was provided access to trade secret information while working as a

Regional Sales Manager for Federal, including, but not limited to, information regarding

proprietary business methods, strategies, technologies, products, marketing plans and

procedures, and other proprietary information regarding its client preferences, contract

information, pricing methods, margins and information, bids, sales, sales volumes and

strategies, purchasing histories, and other confidential and proprietary information, and

other trade secret information.



                                     - 13 -
     Case
        Case
          2:21-cv-00997-SCD
             2:21-cv-00739 Filed
                             Filed06/16/21
                                   08/04/21 Page
                                             Page1313ofof1831 Document
                                                               Document1 1-1
       57.     Wanat has used, or inevitably will use, this trade secret information in

performing his duties for Serac and competing with Federal.

       58.     Federal has at all times had a protectable business in its trade secret

information, and has taken reasonable steps to protect the secrecy of this information.

       59.     Wanat has misappropriated Federal’s trade secrets knowingly, willfully,

maliciously, intentionally, and in bad faith.

       60.     The misappropriation of trade secrets has and will proximately cause

substantial damage to Federal including, but not limited to, loss of goodwill, unjust

enrichment, or a reasonable royalty, and if transferred to Serac or any other competitor,

potential lost profits, potential lost revenue and future loss of the same amount to be

determined at trial.

       61.     Unless Wanat is preliminarily and permanently enjoined from misusing,

converting, disclosing,     and misappropriating Federal’s proprietary and trade secret

information, Federal will suffer immediate and irreparable injury, loss or damage for which

there is no adequate remedy at law.

       62.     Federal is entitled to preliminary and permanent injunction against the use,

possession, transfer, duplication and disclosure by Wanat of such proprietary and trade

secret information, and against any future development or activities that would or could

make use of such proprietary and trade secret information.

                                         COUNT VI

                       (Misappropriation of Trade Secrets – Damages
                              under 18 U.S.C. §1836, et seq.)

       63.     Federal incorporates paragraphs 1 through 62 above by reference as if fully

rewritten herein.

                                     - 14 -
     Case
        Case
          2:21-cv-00997-SCD
             2:21-cv-00739 Filed
                             Filed06/16/21
                                   08/04/21 Page
                                             Page1414ofof1831 Document
                                                               Document1 1-1
       64.         Wanat has violated 18 U.S.C. §1836 et seq. by misappropriating

confidential, proprietary and trade secret information belonging to Federal.

       65.         As a direct and proximate result of Wanat’s unlawful conduct, he is liable to

Federal in an amount in excess of $75,000, the precise amount to be determined at trial.

       66.         Wanat misappropriated or threatens to misappropriate Federal’s trade

secrets knowingly, wilfully, maliciously, intentionally, and in bad faith as to warrant the

imposition of punitive damages and attorneys’ fees in an amount to be determined at trial.

       67.         Wanat has misappropriated or threatens to misappropriate Federal’s trade

secrets knowingly, willfully, maliciously, intentionally, and in bad faith as to warrant the

imposition of punitive damages and attorneys’ fees in an amount to be determined at trial.

       WHEREFORE, Federal respectfully requests that this Court:

       A.          With Respect to Counts I, III, and V:

              i.          Enter a Preliminary Injunction enjoining and restraining Wanat, as

       well as all persons acting in concert with him, from directly or indirectly using,

       disclosing, copying, or transmitting Federal’s confidential or trade secret

       information for any purpose (including, without limitation, engaging in competition

       with Federal         or soliciting    Federal’s customers, vendors, consultants, or

       employees);

             ii.          Enter a Preliminary Injunction requiring Wanat to abide by the terms

       of the signed Agreement described above and immediately enjoining and

       restraining Wanat, and all persons acting in concert with him, from directly or

       indirectly engaging in competition with Federal, including, but not limited to,

       enjoining Wanat from continuing to provide any services to Serac and from doing

                                    - 15 -
    Case
       Case
         2:21-cv-00997-SCD
            2:21-cv-00739 Filed
                            Filed06/16/21
                                  08/04/21 Page
                                            Page1515ofof1831 Document
                                                              Document1 1-1
       business with or soliciting any current or former Federal customers, vendors, or

       employees;

                iii.      Require Wanat, as well as all persons acting in concert with him, to

       return to Federal within twenty-four (24) hours of the Court’s Order all originals,

       copies, or other reproductions in any form whatsoever, of any record or document

       containing, in whole or in part, any confidential information belonging to Federal;

       and

                iv.       Require that Wanat preserve, not tamper with or modify in any way,

       the hard drive(s) of his personal computer(s) or any other computer(s) he has used

       in the last year, and produce the hard drive(s) of his personal computer(s) or any

       other computer(s) he has used in the last year, and produce all USB devices and

       thumb drives used since January 1, 20121 to Federal within twenty-four (24) hours

       of the Court’s Order;

       B.          With respect to Count II, award Federal actual damages incurred as a result

of Wanat’s breaches of the Agreement;

       C.          With respect to Counts IV and VI, award Federal actual damages incurred

as a result of Wanat’s misappropriation of Federal’s trade secrets, as well as punitive

damages;

       D.          With respect to all Counts, award Federal all costs and expenses associated

with this action, including its reasonable attorneys’ fees, as well as pre- and post-judgment

interest; and

       F.          Grant Federal such other and further relief as the Court deems just and

equitable.

                                     - 16 -
     Case
        Case
          2:21-cv-00997-SCD
             2:21-cv-00739 Filed
                             Filed06/16/21
                                   08/04/21 Page
                                             Page1616ofof1831 Document
                                                               Document1 1-1
                                     JURY DEMAND

         Plaintiff hereby requests a trial by jury with the maximum number of jurors

permitted by law on all claims so triable.


                                               Respectfully submitted,

                                                /s/ Deborah S. Brenneman
                                               Deborah S. Brenneman
                                               THOMPSON HINE LLP
                                               10050 Innovation Drive, Suite 400
                                               Dayton, Ohio 45342
                                               Telephone: (513) 352-6638
                                               Facsimile: (937) 443-6635
                                               Debbie.Brenneman@ThompsonHine.com

                                               Anthony P. McNamara
                                               THOMPSON HINE LLP
                                               312 Walnut Street, Suite 2000
                                               Cincinnati, Ohio 45202
                                               Telephone: (513) 352-6657
                                               Facsimile: (513) 241-4771
                                               Anthony.McNamara@ThompsonHine.com

                                               Attorneys for Plaintiff
                                               Federal Manufacturing LLC




                                             - 17 -
4814-8755-4798
      Case
         Case
           2:21-cv-00997-SCD
              2:21-cv-00739 Filed
                              Filed06/16/21
                                    08/04/21 Page
                                              Page1717ofof1831 Document
                                                                Document1 1-1
Case
   Case
     2:21-cv-00997-SCD
        2:21-cv-00739 Filed
                        Filed06/16/21
                              08/04/21 Page
                                        Page1818ofof1831 Document
                                                          Document1 1-1
                                 Other - Injunctive Relief




Case
   Case
     2:21-cv-00997-SCD
         2:21-cv-00739 Filed
                        Filed06/16/21
                              08/04/21 Page
                                        Page1 19
                                              of 2of 31
                                                     Document
                                                        Document
                                                              1-1 1-1
Attorneys for Plaintiff Federal Manufacturing, LLC

Deborah S. Brenneman
THOMPSON HINE LLP
10050 Innovation Drive, Suite 400
Dayton, Ohio 45342
Telephone: (513) 352-6638
Debbie.Brenneman@ThompsonHine.com

Anthony P. McNamara
THOMPSON HINE LLP
312 Walnut Street, Suite 2000
Cincinnati, Ohio 45242
Telephone: (513) 352-6657
Anthony.McNamara@ThompsonHine.com




      Case
         Case
           2:21-cv-00997-SCD
               2:21-cv-00739 Filed
                              Filed06/16/21
                                    08/04/21 Page
                                              Page2 20
                                                    of 2of 31
                                                           Document
                                                              Document
                                                                    1-1 1-1
Case
   Case
     2:21-cv-00997-SCD
         2:21-cv-00739 Filed
                        Filed06/16/21
                              08/04/21 Page
                                        Page1 21
                                              of 2of 31
                                                     Document
                                                        Document
                                                              1-2 1-1
Case
   Case
     2:21-cv-00997-SCD
         2:21-cv-00739 Filed
                        Filed06/16/21
                              08/04/21 Page
                                        Page2 22
                                              of 2of 31
                                                     Document
                                                        Document
                                                              1-2 1-1
CONFIDENTIALITY & SECRECY AGREEMENT. AGREEMENT NOT TO SOLICIT,
                AND AGREEMENT NOT TO COMPETE

THIS AGRBEMBNT, made and entered into this          day ofNovember, 2014 by and between
Federal Manufacturing, a Wisconsin Limited Liability Company, a division of Pro Mach, Inc
a Delaware Corporation (the “Company”) and Matthew R. Wanat (“Employee”) an individual
residing at 2473 N. 73rd Street, Wauwatosa, WI 53213,

WHEREAS, the Company is engaged in the business of manufacturing and seJiing liquid filling and
capping machinery and products used in conjunction with such machinery, providing related warranty and
repair services and performing aftermarket upgrades and retrofits for such machinery (the “Business”);
and

WHEREAS, the Company desires to employ Employee in the Business of the Company subject
to the terms* provisions and conditions hereinafter set forth; and

WHEREAS, Employee is willing to be employed with the Company in the capacity of
Machinery Sales Engineer and to perform tire duties incident to such employment and, in
addition, to abide by the terms, provisions and conditions hereinafter set forth;

NOW, THEREFORE, in consideration of the terms, provisions and conditions of this
Agreement, and of the employment of Employee by the Company and (he compensation to be
paid to Employee in conjunction with Employee’s employment, the parties hereto mutually
consent to, covenant, represent, warrant and agree as follows:

Confidential Information. Employee acknowledges that in the course of his/her employment
with the Company, he/she has and will have access to confidential information relating to the
business affairs of the Company or any of its Subsidiaries and any other “Affiliate” (defined as
any entity which is controlled, directly or indirectly by Pro Mach, Inc., where control means
the possession, directly or indirectly, of the power to direct the management and policies of
such entity). Such confidential information includes, but is not necessarily limited to customer,
contractor, distributor, manufacturer's representative, and vendor identities, contact persons and
their addresses and telephone numbers, correspondence, communications and other information;
rolodexes and business card files; procedures, manufacturing processes, engineering methods,
designs, drawings and specifications, methods, records and standards relating to the manufacture,
distribution, sales and marketing of the Company’s or any of its Subsidiaries* or Affiliates’
products; the terms, of any contracts entered into by the Company or any of its Subsidiaries or
Affiliates; any information on any computer database; sales, marketing and prospect plans and
identities; advertising and promotional brochures and cover designs; fiduciary information;
records, data, formulas, specifications, trade secrets, developments, research activity* process,


 6279 Tri-Ridge Blvd., Suite 410 Loveland, OH 45140 Phone S13-831-8778 Pax 5.13-831-5795 www.ProMachlnc.omn




Case
   Case
     2:21-cv-00997-SCD
         2:21-cv-00739 Filed
                        Filed06/16/21
                              08/04/21 Page
                                        Page1 23
                                              of 5of 31
                                                     Document
                                                        Document
                                                              1-3 1-1
designs, sketches and drawings; short term and long range plans, financial status, statements
and information; and personal data, including specifically all compensation and other personal
information relating to any employee of the Company or any of its Subsidiaries or Affiliates.
Confidential information also includes any confidential information relating to any business of
any company affiliated with the Company, which is disclosed to Employee either purposely or
inadvertently in the course of Employee’s employment with the Company. Employee agrees
that such information shall be considered secret and disclosed to Employee in confidence.
Employee recognizes that such information is the sole property of the Company and shall be
used for exclusive benefit of the Company. During Employee’s employment by the Company
and thereafter. Employee will not directly or indirectly disclose or use any such confidential
information except as required in the conduct of the Company’s business. Nothing in this
Section is intended to limit the Company’s right to enforce or protect its statutory trade secrets,
patents, copyrights or trademarks for an unlimited period,

Confidential information may be written, stored in a computer, merged with other information,
or simply memorized. Just because it is memorized, however, does not in any way reduce its
confidentiality .or .its- proprietary' nature. While some of this confidential information may be
generally public knowledge, its compilation in form useful to the Company and its competitor’s
makes it unique and valuable. Employee agrees that all records, files, documents, equipment,
rolodexes, business card files, computer discs, video tapes and the like relating to the Company’s
business which he/she may prepare, use or obtain shall be and remain sole property of the
Company and shall not be removed from the Company’s premises or control without written
authorization from die General Manager and/or Cfaairman/CEO of the Company. Employee
further agrees that prior to his/her separation from the employ of the Company for any reason, he/
she will meet with such person as the Company may designate for a separation interview and
will deliver to the Company any and all materials in his/her possession relating to and within the
scope of the current or projected business of the Company, including, but not limited to, all the
items listed above.

Inventions and Patents, Employee acknowledges that all inventions, innovations,
improvements, developments, methods, designs, analyses, drawings, reports and all similar
or related information (whether or not patentable) which relate to the Company or any of its
Subsidiaries or Affiliates, actual or anticipated business, research and development or existing
or future products or Services and which are conceived, developed or made by Employee
while employed by the Company and its Subsidiaries or Affiliates (whether prior to or after
the date of Employee’s employment) (“Work Product”) belong to die Company or such
Subsidiaries or Affiliates. Employee will keep complete records of any such Work Product.
Employee will promptly disclose such Work Product to Management and perform all actions
reasonably requested by the Management of the Company (whether during or after Employee’s
employment) to establish and confirm such ownership (including, without limitation,
assignments, consents, powers of attorney and other instruments).

All work products, inventions, and disclosures, if any. Employee claims to be of his/her own
creation before his/her employment with the Company are listed by exhibit to tins Agreement
(no exhibit shall appear if no inventions or disclosures are appropriate).




Case
   Case
     2:21-cv-00997-SCD
         2:21-cv-00739 Filed
                        Filed06/16/21
                              08/04/21 Page
                                        Page2 24
                                              of 5of 31
                                                     Document
                                                        Document
                                                              1-3 1-1
Non-Compete, Non-SoHcitation. tn further consideration of the compensation to be paid to Employee
hereunder, Employee acknowledges that in die course of Employee’s employment with the Company,
Employee shall have regular interaction with the Company’s customers in a manner that impacts their
choice to continue to do business with the Company. Employee further acknowledges that in Employee’s
capacity as Machinery- Sales Engineer, Employee may become intimately familiar with the design,
manulaclure, and functioning of the Company’s products and services. As such. Employee’s services.are
of special, unique and extraordinary value to the Company and impact the good-wili of the Company.

In light of the foregoing. Employee agrees that, during the Non-Compete Period, as defined, below,
Employee shall not directly or indirectly own any interest in,, manage, control, participate in, consult
with, render services for or be employed in any capacity with any organization or business venture that
competes or may compete with the Company during the last two (2) years of his/her employment with
the Company for any Competing Business as defined.herein, including but not limited to having direct
customer contact, writing of technical manuals, updating customer databases and machine location
databases, or developing training information for use of equipment Nothing herein shall prohibit
Employee from being a.passive owner of no t mote than 5% of the outstanding stock of any class of a.
corporation, which is publicly traded, so long as Employee has no active participation in the business of
such corporation. 'For purposes of this Agreement: (i) a Competing Business shall mean any business
venture located within 50 miles of where the Company is actually serving customers that competes or
intends to compete with the Company in connection with the Business or any other product developed
and/or manufactured by the Company during the last two (2) years of Employee’s employment with the
Company (or Employee’s period of employment with the Company, if less than two (2) years); and (ii)
the Non-Compete Period shall mean the period of Employee's employment with the Company,, and one
(1) year following termination of employment.

In addition, during the Non-Compete Period Employee shall not directly or indirectly through another
entity (i) induce or attempt to induce any employee of the Company or any of its Affiliates to leave
the employ of the Company or such Affiliate, or in any way interfere with the relationship between the
Company or any Affiliate and any employee thereof; or (ii.) hire any person who was an employee of the
Company- or any Affiliate at any time during his/her employment with the Company or any Affiliate; or
(iii) induce or attempt to induce any customer, supplier, licensee, licensor, franchisee or other business
relation of the Company or any Affiliate to do business with Employee (or any person or entity for whom
Employee is rendering services or acting on its behalf) or to cease doing business with the Company or
such Affiliate, or in any way interfere with the relationship between any such customer, supplier, licensee
or business relation and the Company or any Affiliate (including, without limitation, making any negative
statements or communications about the Company or its Affiliates).

Disclosure of Prior Agreements. Employee represents that he/she has disclosed to the
Company any employment agreements or any other agreement, still in effect,, which imposes
any restrictions on Employee or the Company regarding the employee and/or the performance
of his/her job duties for the Company. Employee represents that, except for those restrictions, if
any, specifically disclosed by exhibit to this Agreement, he/she is not subject to any restrictions
arising- from, his/her previous employment.

Non-Use of Third-Party Trade Secrets. Employee further represents that he/she has not
disclosed and will not disclose to the Company and has not used and will not use on the
Company’s behalf any trade secrets, or other confidential and proprietary information belonging
to a third party, without consent from that third party.




Case
   Case
     2:21-cv-00997-SCD
         2:21-cv-00739 Filed
                        Filed06/16/21
                              08/04/21 Page
                                        Page3 25
                                              of 5of 31
                                                     Document
                                                        Document
                                                              1-3 1-1
Assignment. This Agreement is personal to Employee and is not assignable. All of die
terms and provisions of this Agreement shall inure to the benefit of and be enforceable by the
Company and its respective successors, assigns and legal representatives.

Governing Law. This Agreement shall be governed by the laws of the Slate of Wisconsin,
and both parties consent to venue and personal jurisdiction over them in the courts of that state,
including the federal courts, for purposes of construction and enforcement of tills Agreement.

It is Employee’s intention that the provisions of the Agreement shall be enforceable to the fullest
extent permissible under the law and public policy of the State of Wisconsin. Accordingly, if
any provision hereof is determined to be invalid or unenforceable, either in whole or in part, this
Agreement shall be deemed amended to delete of modify, as necessary, the offending provision
and to alter the remainder of this Agreement in order to render it valid and enforceable.

Remedy. Employee agrees that any breach of this Agreement by Employee would cau.se
irreparable damage to the Company, and that in the event of any such breach, the Company shall
have, in addition to any and all remedies at law, the right to an. injunction, specific performance
or other equitable relief to prevent the violation of Employee’s obligations hereunder. If the
Company shall employ counsel in connection with successfully enforcing any of its rights under
this Agreement, all of the reasonable attorney’s fees, and any exposure, costs or charges relating
thereto;shall be payable by Employee upon the Company’s demand.

EMPLOYEE ACKNOWLEDGES THAT HE/SHE HAS READ AND UNDERSTANDS
THE COMPLETE AGREEMENT.

                           [Remainder of page intentionally left blank]




Case
   Case
     2:21-cv-00997-SCD
         2:21-cv-00739 Filed
                        Filed06/16/21
                              08/04/21 Page
                                        Page4 26
                                              of 5of 31
                                                     Document
                                                        Document
                                                              1-3 1-1
in WiINBSS WHEROF, this Agreement Bas been executed on the 2-C day of November,
2014.



PRO MACH, INC.:                              MATTHEW R.WANAT;


                                                     s'.

By:                                          By:

Date:                                        Date:




Case
   Case
     2:21-cv-00997-SCD
         2:21-cv-00739 Filed
                        Filed06/16/21
                              08/04/21 Page
                                        Page5 27
                                              of 5of 31
                                                     Document
                                                        Document
                                                              1-3 1-1
           May 6, 2021


           Matthew Wanat
           2473 N. 73rd Street
           Wauwatosa, WI 53213


           Dear Matthew,

           This letter is to confirm your separation from Federal Manufacturing LLC effective
           May 6, 2021. You submitted your letter of resignation on Friday, April 30th, 2021.
           The Company is accepting your resignation.

           A final check will be generated and paid to you on May 14, 2021. It will include pay
           for time worked. Your benefits will end on midnight on May 6, 2021. Please refer to
           the attached Separation Flyer for contact information for various benefit providers

           I want to remind you that upon employment with Federal Manufacturing (the
           “Company”) you signed a Confidentiality and Non-Compete Agreement, whereby
           you agreed to, among other things, not to disclose any confidential information,
           including, but not limited to customer, contractor, distributor, manufacturer’s
           representatives and vendor identities, contact persons and their addresses and
           telephone numbers, correspondence, communications and other information;
           rolodexes and business card files; procedures, manufacturing processes,
           engineering methods, designs, drawings and specifications, methods, records and
           standards relating to the manufacture, distribution, sales and marketing of the
           Company’s or any of its Affiliates’ products; the terms of any contracts entered into
           by the Company or any of its Affiliates; any information on any computer database;
           sales, marketing and prospect plans and identities; advertising and promotional
           brochures and cover designs; fiduciary information; records, data, formulas,
           specifications, trade secrets, developments, research activity, process, designs,
           sketches and drawings; short term and long range plans, financial status, statements
           and information.

           I strongly suggest that you carefully read the Agreement and fully understand the
           obligations to which you are bound. Furthermore, I also suggest that you review the
           Agreement with your new employer or any other individual that you may be
           engaged with where a violation of the Agreement may occur, so that there is no
           confusion as to what you are permitted and not permitted to do pursuant to the
           Agreement.




N15 W23500 / Waukesha
               Case   / WI2:21-cv-00739
                   Case    53188
                      2:21-cv-00997-SCD Filed
                                         Filed06/16/21
                                               08/04/21 Page
                                                         Page1 28
                                                               of 2of   31
                                                                        Document
                                                                           Document
                                                                                 1-4 1-1
           Requests for reference checks on former employees shall be directed to Human
           Resources. As a matter of policy, only dates of employment, title and full or part-
           time status shall be provided.


           Sincerely,




           Art Fuentes
           Human Resources Manager


           cc: employee file




N15 W23500 / Waukesha
               Case   / WI2:21-cv-00739
                   Case    53188
                      2:21-cv-00997-SCD Filed
                                         Filed06/16/21
                                               08/04/21 Page
                                                         Page2 29
                                                               of 2of     31
                                                                          Document
                                                                             Document
                                                                                   1-4 1-1
May 28, 2021

Via FedEx

Mr. Matthew Wanat
2473 N. 73rd Street
Wauwatosa, WI 53213

RE:      Federal Manufacturing, LLC / Post-Employment Obligations

Dear Mr. Wanat:

I represent Federal Manufacturing, LLC (“Federal”). I understand that you have resigned your
employment with Federal effective May 6, 2021. My client only recently learned that you have
accepted a position with Serac, Inc. (“Serac”), a direct competitor of Federal.

As you know, you entered into an agreement with Federal on November 26, 2014 in connection
with your employment which contains certain confidentiality, non-solicitation and non-
competition obligations (the “Agreement”). A copy of the Agreement is enclosed with this
letter. Under the terms of your Agreement, you are prohibited from using or disclosing Federal’s
confidential information at any time. Additionally, for a period of one year following the
termination of your employment, you are prohibited from soliciting Federal’s employees or
customers. Specifically, with regard to customers, the Agreement prohibits you from:

         Inducing or attempting to induce any customer, supplier, licensee, licensor,
         franchisee or other business relation of the Company or any Affiliate to do
         business with Employee (or any person or entity for whom Employee is rendering
         services or acting on its behalf) or to cease doing business with the Company or
         such Affiliate, or in any way interfere with the relationship between any such
         customer, supplier, licensee or business relation and the Company or any Affiliate
         (including, without limitation, making any negative statements or
         communications about the Company or its Affiliates).

Further, under the terms of the Agreement you may not for a period of one year:

         Directly or indirectly own any interest in, manage, control, participate in, consult
         with, render services for or be employed in any capacity with any organization or
         business venture that competes or may compete with the Company during the last
         two (2) years of his/her employment with the Company for any Competing
         Business as defined herein, including but not limited to having direct customer
         contact, writing of technical manuals, updating customer databases and machine
         location databases, or developing training information for use of equipment.

Debbie.Brenneman@ThompsonHine.com Fax: 937.443.6635 Phone: 513.352.6638                   4827-2423-0892




         Case
            Case
              2:21-cv-00997-SCD
                  2:21-cv-00739 Filed
                                 Filed06/16/21
                                       08/04/21 Page
                                                 Page1 30
                                                       of 2of 31
                                                              Document
                                                                 Document
                                                                       1-5 1-1
Mr. Matthew Wanat
May 28, 2021
Page 2


It is our understanding that you are in breach of the Agreement by your acceptance of and
performance of your current role of Southeast Regional Sales Manager for Serac, Inc. You
worked as a Regional Sales Manager for Federal, servicing the same Southeast U.S. sales
territory that we believe you to be currently servicing for my client’s direct competitor. Based
on your new role, we can only assume that you are utilizing your intimate knowledge of
Federal’s customers, potential customers, products, pricing and marketing strategies, in your new
employment in the same sales territory, to compete with Federal for your and Serac’s benefit.

You were also invested with a wide variety of Federal’s confidential, proprietary and/or trade
secret information during the course of your employment. We are currently investigating your
use of such information in the weeks preceding your resignation. However, it is inconceivable
that you could perform the same role at a direct competitor without inevitably using and
disclosing that trade secret information.

Please have your counsel contact me immediately. If we do not hear from you or your counsel
by close of business on Tuesday, June 1, Federal will proceed to enforce its full legal remedies
available against you. You should also take note of the attorney fee provision in the Remedy
section of the Agreement.

Very truly yours,



Deborah S. Brenneman

Enclosure

cc:    Mr. Patrick Mohan
       Serac, Inc. c/o Mr. Dino Chece, President & CEO




       Case
          Case
            2:21-cv-00997-SCD
                2:21-cv-00739 Filed
                               Filed06/16/21
                                     08/04/21 Page
                                               Page2 31
                                                     of 2of 31
                                                            Document
                                                               Document
                                                                     1-5 1-1
